Citation Nr: 0808825	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, to include bronchitis, bronchiectasis, and 
residuals of pneumonia and lung infection.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for cardiovascular 
disability, to include congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had military service from March 1954 to November 
1957, and from January 1958 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In May 2006, the RO issued the veteran a statement of the 
case addressing his disagreement with a March 2006 rating 
decision which denied service connection for low back 
disability, and denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In June 2006, the veteran submitted a 
number of documents, including a copy of his April 2006 
notice of disagreement with the March 2006 rating action; in 
his accompanying statement, however, he did not mention the 
low back or TDIU issues.  He was issued a supplemental 
statement of the case in September 2006, to address 
additional evidence received by VA.

In August 2006, he indicated that he wished to continue his 
appeal as to the issues listed on the title page of this 
action; he did not mention the low back or TDIU issues.  The 
record shows that since the May 2006 statement of the case, 
the veteran has not indicated that he is seeking further 
appellate review of the issues concerning service connection 
for low back disability and entitlement to a TDIU.  The Board 
will accordingly limit this action to the matters identified 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

On his VA Form 9 received in March 2005, the veteran marked 
the box indicating that he desired a Board hearing before a 
traveling Veterans Law Judge.  In an April 2005 
correspondence, he clarified that he desired a 
videoconference hearing before a Veterans Law Judge in lieu 
of a in-person hearing.  He has not been scheduled for a 
Board hearing.  

Although on a VA Form 9 submitted in April 2006, he marked 
the box indicating that he did not desire a Board hearing, 
his representative, in February 2008 argument to the Board, 
specifically requested remand of the case to provide the 
veteran the opportunity to testify before a Veterans Law 
Judge at a videoconference hearing.  The Board notes that 
internal communications at the RO since the April 2006 VA 
Form 9 suggest that the RO also considers the hearing request 
to remain unfulfilled.

In light of the representative's February 2008 clarification 
that the April 2005 request for a videoconference hearing 
remains outstanding, the Board will remand this case to 
afford the veteran his requested hearing.  38 C.F.R. § 
20.704(a) (2007).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


